 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                            )   No. CV-17-08159-PCT-SPL
      Valerie Leland, et al.,
 9                                            )
                                              )
                        Plaintiffs,           )   ORDER
10                                            )
      vs.
11                                            )
                                              )
      County of Yavapai, et al.,              )
12                                            )
13                      Defendants.           )
                                              )
14                                            )

15          Plaintiffs Valerie Leland and Julia Muncy, the daughter and mother of Francis
16   Naomi Wright, who died while detained in the Yavapai County Jail, brought this civil
17   rights action for alleged constitutional and state law violations against Yavapai County,
18   numerous County employees, Wexford Health Sources, Inc.,1 and numerous Wexford
19   employees (Doc. 13, Ex. 1). Plaintiffs initiated this action in Yavapai County Superior
20   Court on December 29, 2016, and the Wexford Defendants removed the action to federal
21   court in April 2017 (Doc. 1).
22          The Honorable Deborah M. Fine, United States Magistrate Judge, issued a Report
23   and Recommendation (“R&R”) (Doc. 165), recommending that the Court grant Plaintiffs’
24   Motion to Exclude Untimely Expert Opinions (Doc. 131). Judge Fine further advised the
25
26          1
              Wexford Health Sources, Inc. (“Wexford”) is a privately-owned corporation
27   contracted to provide medical care to detainees in the Yavapai County Jail (Doc. 13-1, ¶
     10). The nurses named as Defendants—Valerie Whitcomb, Deborah Gallihar, Debra
28   Wagner, Shirley Mitchell, and Theresa Goble—and Defendant Dr. Wilkinson were all
     Wexford employees at the relevant time (Doc. 13-1, ¶¶ 12–13, 15).
 1   parties that they had fourteen (14) days to file objections to the R&R and that failure to do
 2   so could be considered a waiver of the right to obtain review of the R&R (Doc. 165) (citing
 3   28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72; United States v. Reyna-Tapia, 328 F.3d 1114,
 4   1121 (9th Cir. 2003)).
 5          The parties did not file objections, which relieves this Court of its obligation to
 6   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149
 7   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is
 8   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
 9   determine de novo any part of the magistrate judge’s disposition that has been properly
10   objected to.”). The Court has nonetheless reviewed the R&R and finds that it is well-taken.
11   The Court will thus adopt the R&R and grant Plaintiffs’ Motion to Exclude Untimely
12   Expert Opinions (Doc. 131). Accordingly,
13          IT IS ORDERED that Magistrate Judge Deborah M. Fine’s Report and
14   Recommendation (Doc. 165) is accepted and adopted by the Court.
15          IT IS FURTHER ORDERED that Plaintiffs’ Motion to Exclude Untimely Expert
16   Opinions (Doc. 131) is granted.
17          Dated this 8th day of April, 2019.
18
19
                                                        Honorable Steven P. Logan
20                                                      United States District Judge
21
22
23
24
25
26
27
28

                                                    2
